Case: 2:19-cv-00056-WOB-CJS Doc #: 74-1 Filed: 06/14/21 Page: 1 of 3 - Page ID#: 976




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                              NORTHERN DIVISION
                                 AT COVINGTON

   NICHOLAS SANDMANN,                           CASE NO. 2:19-cv-00056-WOB-CJS

                 Plaintiff,                     JUDGE WILLIAM O. BERTELSMAN

   v.                                           MAGISTRATE JUDGE SMITH

   NBCUNIVERSAL MEDIA, LLC,
                                                SECOND AMENDED COMPLAINT
                 Defendant.                     WITH JURY DEMAND



         NOW COMES Nicholas Sandmann (“Nicholas” or “Plaintiff”), by and through

  counsel, and states his Second Amended Complaint against NBCUniversal Media, LLC

  (“NBCUniversal”) as follows:

    PRIOR ALLEGATIONS FROM FIRST AMENDED COMPLAINT HEREBY
    ADOPTED AND INCORPORATED BY REFERENCE INTO THIS SECOND
                      AMENDED COMPLAINT
         Beginning immediately after paragraph six-hundred and thirty-one (631) of the

  original Complaint, Plaintiff adds the following new allegations:

         632.   Plaintiff hereby adopts and incorporates by reference as if fully rewritten

  herein paragraphs one (1) through six-hundred and thirty-one (631) of Plaintiff’s First

  Amended Complaint (Doc. 23), including all exhibits, counts, screenshots, quotes, and

  other allegations contained in those paragraphs.

         633.   NBCUniversal’s conduct, as alleged herein, proximately caused Nicholas to

  suffer personal physical injuries and physical sickness, including, but not limited to, a

  physical brain injury that is medically observable.
Case: 2:19-cv-00056-WOB-CJS Doc #: 74-1 Filed: 06/14/21 Page: 2 of 3 - Page ID#: 977




         634.   For five days, beginning May 4, 2020, a team of five professionals from

  Shelton Forensic Solutions conducted psychological, neuropsychological, and psychiatric

  evaluations of Nicholas to determine the scope of his brain injury. Their examination of

  Nicholas resulted in a sixty-three-page forensic evaluative report.

         635.   The unanimous conclusion of the five professionals, each of whom holds a

  terminal degree, is that “Nick has met or meets criteria for Post-Traumatic Stress

  Disorder.”

         636.   The professionals concluded that:

                (a) “It is clear that [Nicholas] has suffered traumas, and that he continues

                   to be affected by those traumas in both typical and atypical ways,”;

                (b) Nicholas suffered dendritic atrophy, which “refers to the change in the

                   branching of [his] neurons”;

                (c) “there is no doubt that Nick’s exposure, at the young age of 16, to such

                   wide-scale      and   sustained   public    hate     has   affected    him

                   neuropsychologically”; and

                (d) Nicholas will suffer “a lifelong permanent impairment” caused by “the

                   multiple fractures it creates and the resulting fragility of the victim

                   coupled with the likelihood of the future triggering events.”

         637.   NBCUniversal’s conduct proximately caused Nicholas’ brain to be altered

  structurally and functionally.

         WHEREFORE, Nicholas respectfully prays:
Case: 2:19-cv-00056-WOB-CJS Doc #: 74-1 Filed: 06/14/21 Page: 3 of 3 - Page ID#: 978




         (a)    That judgment be entered against NBCUniversal for substantial

  compensatory damages in an amount not less than Seventy-Five Million Dollars

  ($75,000,000.00);

         (b)    That judgment be entered against NBCUniversal for punitive damages in an

  amount not less than Two Hundred Million Dollars ($200,000,000.00);

         (c)    That Nicholas recover his reasonable attorneys’ fees and expenses from

  NBCUniversal;

         (d)    Trial by jury on all issues so triable;

         (e)    That all costs of this action be taxed to NBCUniversal; and

         (f)    That the Court grant all such other and further relief that the Court deems

  just and proper, including equitable relief.

         Respectfully submitted this 14th day of June 2021.

                                             Respectfully submitted,
                                              /s/ Todd V. McMurtry_______
                                              Todd V. McMurtry (KBA 82101)
                                              HEMMER DEFRANK WESSELS, PLLC
                                              250 Grandview Drive, Ste. 500
                                              Fort Mitchell, Kentucky 41017
                                              Tel: 859-344-1188
                                              Fax: 859-578-3869
                                              TMcmurtry@HemmerLaw.com

                                              Trial Attorney for Plaintiff,
                                              Nicholas Sandmann
